     Case 2:11-cr-00020-RGK Document 49 Filed 09/08/20 Page 1 of 2 Page ID #:241




 1
                                                                                FILED
                                                                     CLERK, U.S. DISTRICT COURT
2


3                                                                         SEP -8 2020
4                                                                          DISTRICT OF CALIFORNIA

5
6

7
8                               UNITED STATES DISTRICT COURT

9                              CENTRAL DISTRICT OF CALIFORNIA
10   iJNITED STATES OF AMERICA,                  ) Case No. 2:ii-CR-0002o-RGK
ii                        Plaintiff,             )
12                        v.                           ORDER OF DETENTION AFTER
                                                       HEARING
i3   BRAE TUCKER,
                                                    [Fed. R. Crim. P. 32.i(a)(6); i8 U.S.C.
i4                        Defendant.                § 3143~a)~
i5
i6

i~          The defendant having been arrested in this District pursuant to a warrant issued

i8   by the United States District Court for the Central District of California for failure to

i9   appear at a revocation hearing related to the alleged violations of the terms and

20   conditions of his/her supervised release; and

21          The Court having conducted a detention hearing pursuant to Federal Rule of

22   Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a), hereby finds the following:

23          A. (x) The defendant has not met his/her burden of establishing by clear and

24             convincing evidence that he/she is not likely to flee if released under i8 U.S.C.

25             § 3~42(b)or (c).

26          B. (x) The defendant has not met his/her burden of establishing by clear and

27

                                                   1
     Case 2:11-cr-00020-RGK Document 49 Filed 09/08/20 Page 2 of 2 Page ID #:242




 i            convincing evidence that he/she is not likely to pose a danger to the safety of

2             any other person or the community if released under i8 U.S.C. § 3i42(b) or

3             ~C~.

4          These findings are based on: nature ofcurrent allegations which includesfailure

5    to appear; lack ofverified background; lack ofknown bail resources; prior criminal

6    history suggest lack ofamenability to compliance with supervision.

 7         IT THEREFORE IS ORDERED that the defendant be detained pending the final

8    revocation proceedings.

9
io   Dated:
                                                     H ORABL         UTUMN D. SPAETH
11                                                   United States Magistrate Judge
12

i3

14

i5
i6

i~

i8
i9

20

21

22

23

24
25

26

27
                                                ~~
